Citation Nr: 1632407	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee chondromalacia prior to November 5, 2015, and in excess of 10 percent from that date.  

2.  Entitlement to an initial compensable evaluation for left knee chondromalacia prior to November 5, 2015, and in excess of 10 percent from that date.

3.  Entitlement to an initial compensable evaluation for left ring finger sprain. 

4.  Entitlement to an initial compensable evaluation for left ankle sprain. 

5.  Entitlement to service connection for cervical dysplasia, status post colposcopy and cervical cryosurgery (also claimed as cervix biopsy). 

6.  Entitlement to service connection for degenerative disc disease C6-7 (also claimed as joint pain, neck). 

7.  Entitlement to service connection for genital condyloma (claimed as venereal warts, condyloma).

8.  Entitlement to service connection for allergies, to include sinus, nasal and skin. 

9.  Entitlement to service connection for left wrist sprain (also claimed as left wrist)

10.  Entitlement to service connection for joint pain, right hand, to include as secondary to a neck disability. 

11.  Entitlement to service connection for joint pain, left hand, to include as secondary to a neck disability.

12.  Entitlement to service connection for joint pain, right hip. 

13.  Entitlement to service connection for joint pain, left hip. 

14.  Entitlement to service connection for right wrist sprain.

15.  Entitlement to service connection for joint pain.

16.  Entitlement to service connection for dysmenorrhea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The rating decision granted service connection for right knee patellar bursitis, left knee strain, left ring finger sprain and left ankle sprain and assigned each a noncompensable evaluation.  The rating decision denied service connection for the remaining disabilities listed on the title page of this decision.  

Given the Veteran's assertions and testimony that "allergies" affect her sinuses, nasal passages and skin, the Board has characterized the issue as noted on the title page.  
Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  

A March 2016 rating decision recharacterized each of the Veteran's knee disabilities as chondromalacia, and assigned each a 10 percent evaluation, effective November 5, 2015.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During a May 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that she currently received all her medical treatment from VA.  

The most recent VA treatment record in the Veteran's eFolders is dated September 10, 2015, and was printed on October 2, 2015.  

The Board observes that a September 2015 VA treatment record relates that the Veteran had a follow-up appointment in three months.  This indicates that additional outstanding VA treatment records exist.  In addition, during the May 2016 hearing, the Veteran stated that she had received treatment at the VA women's health clinic about two or three months earlier.  She also said that she was to undergo neck surgery in one month.  However, the Veteran's eFolders do not contain any corresponding medical records.  Such records must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board observes that a November 2015 VA examination of the Veteran's service-connected knee disabilities did not include weight-bearing and nonweight-bearing range of motion testing.  A November 2015 VA examination of the Veteran's service-connected left ankle disability did not include weight-bearing and nonweight-bearing range of motion testing or range of motion testing of the right ankle.  A November 2015 VA examination of the Veteran's service-connected left ring finger sprain did not include range of motion testing of the right ring finger.  

In this regard, the Board observes that in a recent panel decision the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

The Board is aware that the Veteran's noncompensable evaluation for left ring finger sprain is the highest schedular evaluation available for limitation of motion of the ring finger.  Nevertheless, a compensable extraschedular evaluation could potentially be warranted and thus a sufficient VA examination of all proper ranges of motion is required.    

At the hearing, the Veteran testified that strenuous physical activity during service (her duties required her to do heavy lifting and she participated in numerous sports) resulted in problems with her hips, hands, wrists and back.  She testified that while she did not have formal treatment in service, as part of her duties as a dental assistant, she had access to a chiropractor who would address immediate complaints, on a casual basis.  She also testified that the problems has continued since service.  

The Veteran should be afforded VA examinations in connection with the claims for service connection.  Previous examinations pertaining to the neck and allergies are inadequate because the examiners did not consider the Veteran's pertinent history or concluded there was no current disability-a fact inconsistent with medical records showing disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include those dated after September 10, 2015; those from the relevant women's health clinic; and those showing recent neck surgery. 

Document the efforts made to obtain these records along with any negative responses.

2.  Obtain any outstanding relevant private treatment records.  

Document the efforts made to obtain these records along with any negative responses.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected right and left knee disabilities, left ring finger disability and left ankle disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right and left knee disabilities, left ring finger disability and left ankle disability.  The appropriate Disability Benefits Questionnaires should be filled out for this purpose, if possible.

The examiner is specifically requested to test the Veteran's left and right knee, left ring finger and left ankle joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

A complete rationale for all opinions expressed must be provided.  

4.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed neck; back; bilateral wrist; bilateral hand; bilateral hip; gynecological; and allergy disabilities.  

The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Specifically identify all diagnosed disabilities of the neck, back, wrist, hand, hip, gynecological, and allergy.  

(b)  For each diagnosed disability, is it at least as likely as not that ) (50 percent or greater probability) that the disability had its onset in service or is otherwise attributable to military service?

(c)  For the claimed allergy disability, the examiner should indicate whether it affects the sinuses, nasal passages, or skin.  

The examiner should specifically consider the Veteran's report of heavy lifting and participation in multiple sports during service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

